154 Ga. App. 595 (1980)
270 S.E.2d 94
MORGAN
v.
MORGAN.
59748.
Court of Appeals of Georgia.
Submitted April 10, 1980.
Decided May 2, 1980.
S. Phillip Brown, for appellant.
William E. Mull, for appellee.
SHULMAN, Judge.
In this appeal from the September 6, 1979, order of the Juvenile Court of Bibb County assuming custody of appellant's minor child and placing her in the Bibb County Children's Home, no application for appellate review was filed as required by Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619, 620, effective July 1, 1979). Accordingly, this appeal must be dismissed.
Appeal dismissed, Quillian, P. J., and Carley, J., concur.